Citation Nr: 1825216	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011, rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to non-service connected pension benefits has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to a compensable evaluation for bilateral hearing loss disability, and entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The 10 percent rating currently in effect for the Veteran's service-connected tinnitus disability is the maximum schedular rating.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344(Fed. Cir. 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2017). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

III.  Facts and Analysis

The Veteran is in receipt of a 10 percent rating for tinnitus.  

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

VA must consider all favorable lay evidence of record. 38 USC § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above. 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466  (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic code. 


ORDER

A disability rating in excess of 10 percent for tinnitus is denied. 

REMAND

Bilateral Hearing Loss

The Veteran claims entitlement to a compensable rating for his service-connected bilateral hearing loss.  Following a review of the record, the Board finds it necessary to remand this claim for additional development.  

The RO sent a letter to the Veteran indicating that he would be scheduled for a VA examination, however there is no record in the file of the Veteran being notified of the scheduled examination.  There is an entry from June 2014, indicating a scheduled audio examination was cancelled, with no explanation.  In an October 2014 statement, the Veteran indicated he never received notice of a scheduled examination.  

The Veteran last had an audiological examination in October 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Accordingly, the Veteran must be afforded a new examination.  

Acquired Psychiatric Disorder 

In August 2010, the Veteran filed a claim for service connection for PTSD.  The Veteran's claim has been characterized broadly to encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

VAMC treatment records detail that the Veteran has been diagnosed with and treated for adjustment disorder, depression, anxiety, and PTSD.  

The Veteran has identified three stressors.  With regard to Stressor Number 1, in an October 2010 statement, the Veteran stated he was assigned to the 540th Transportation Company, and the incident occurred sometime between April and August 1967, in An Khe, Vietnam.  He reported there was a C-130 plane crash, and he was within 200 feet of the crash.  He reported helping pull survivors and corpses out of the plane.  In an August 2013 statement, the Veteran reported the site of the crash was Qui Nhon, Vietnam, and occurred in March 1967.  In a May 2014 statement, the Veteran reported the C-130 plane crash occurred in June of 1967, and resulted in 35 deaths.

With regard to Stressor Number 2, in an August 2013 statement, the Veteran reported an incident that occurred in April 1967, in Qui Nhon, when his sergeant yelled at civilians and killed a man and a young boy, that were collecting wood.  

With regard to Stressor Number 3, in a May 2014, statement, the Veteran detailed that while taking a GED test, he was locked in a room, and heard loud roaring, and was unable to exit the room to see what the loud roaring noise was from, causing anxiety and panic.  He later learned there had been a plane crash. 

The Board also takes note of a February 2013, statement in support, wherein the Veteran explained that he was physically abused as a child, and experienced anxiety as a result of the abuse.    

Service treatment records document that the Veteran was a member of the 540th Transportation Company.  The Veteran's DD-214 indicates he had service in Vietnam August 1966 to August 1967.  Military personnel records are not associated with the file.   

The duty to assist requires that VA continue to try to obtain records in the possession of a government agency until such a search becomes futile.  38 U.S.C. § 5103A(c)(2).  Under 38 C.F.R. § 3.159(c)(2), the Secretary must make as many record requests as are necessary; a search for records is "futile" only when it becomes clear the record does not exist or is not in the possession of the custodian.  Here, the Veteran's personnel records have not been associated with the record.  Attempts must be made to obtain these records.  Therefore, upon remand, copies of the Veteran's personnel records should be requested through any appropriate source which may be in possession of the missing documents.


The Veteran was afforded a VA examination in October 2010.  He reported that he had one brother that was mildly physically abusive.  During service he worked as a helicopter repairman.  He served in Vietnam at Qui Nohn and An Khe.  The documented stressor was general combat experience in Vietnam, and in particular a C-130 plane crash.  He was diagnosed with depressive disorder and anxiety disorder.  The examiner concluded there was no clear connection between mental health symptoms and military service.  The examiner concluded it appears less likely than not that his current mental health issues are associated with his stressor exposure during service.  

Given the Veteran's consistent assertion that his psychiatric condition is related to service, and the lack of an opinion with regard to all diagnosed psychiatric disorders, the Board finds that VA's duty to provide a VA examination and obtain a medical opinion has been triggered.  Thus, this issue must be remanded so that the Veteran can be provided a VA examination and a medical opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing VA treatment records.

2. Request and obtain complete service personnel records pertaining to the Veteran from the appropriate agency.  All attempts to obtain such records should be clearly documented in the claim file.  

3. Schedule a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  

Specifically, the examiner should provide the following information:

(a) Diagnose all current psychiatric disorders.  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met and specify upon what stressor the diagnosis is based from the Veteran's service.  If the diagnosis is based on a non-service stressor, the examiner should so state. 

(b) Is there clear and unmistakable evidence that any psychiatric disorder pre-existed the Veteran's service? 

(c) If so, is it at least as likely as not (50 percent or more probability) that any preexisting psychiatric disorder underwent a permanent increase in severity during or as a result of his service?  The examiner should state whether any permanent increase in the underlying pathology was due to normal progression of the disorder. 

(d) For each psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder, to include PTSD, was incurred in or aggravated by the Veteran's service, or was present during his service.  The examiner must consider the Veteran's lay statements.  

4. Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral ear hearing loss.  

The examiner is asked to fully describe the functional effects caused by the Veteran's bilateral ear hearing disability.    

5. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
	H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


